Title: From Thomas Jefferson to George Gilmer, 12 August 1787
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
Paris Aug. 12. 1787.

Your letter of Jan. 9. 1787. came safely to hand in the month of June last. Unluckily you forgot to sign it, and your hand writing  is so Protean that one cannot be sure it is yours. To increase the causes of incertitude it was dated Pen-park, a name which I only knew as the seat of John Harmer. The hand writing too being somewhat in his style made me ascribe it hastily to him, indorse it with his name, and let it lie in my bundle to be answered at leisure. That moment of leisure arriving, I set down to answer it to John Harmer, and now for the first time discover marks of it’s being yours, and particularly those expressions of friendship to myself and family which you have ever been so good as to entertain, and which are to me among the most precious possessions. I wish my sense of this, and my desires of seeing you rich and happy may not prevent my seeing any difficulty in the case you state of George Harmer’s wills: which as you state them are thus.
1. A will dated Dec. 26. 1779. written in his own hand and devising to his brother the estates he had received from him.
2. Another will dated June 25. 1782. written also in his own hand, devising his estate to trustees to be conveyed to such of his relations J.H. J.L. or H.L. as should become capable of acquiring property, or, on failure of that, to be sold and the money remitted them.
3. A third will dated Sep. 12. 1786. devising all his estate at Marrowbone and his tracts at Horsepasture and Poison feild to you, which will is admitted to record and of course has been duly executed. You say the learned are divided on these wills. Yet I see no cause of division, as it requires little learning to decide that ‘the first deed, and last will must always prevail.’ I am afraid therefore the difficulty may arise on the want of words of inheritance in the devise to you: for you state it as a devise to ‘George Gilmer’ (without adding ‘and to his heirs‘) of ‘all the estate called Marrowbone’ ‘the tract called Horsepasture’ and ‘the tract called Poisoned feild.’ If the question is on this point, and you have copied the words of the will exactly, I suppose you take an estate in fee simple in Marrowbone, and for life only in Horsepasture and Poisoned feild, the want of words of inheritance in the two last cases being supplied as to the first by the word ‘estate’ which has been repeatedly decided to be descriptive of the quantum of interest devised, as well as of it’s locality. I am in hopes however you have not copied the words exactly, that there are words of inheritance to all the devises, as the testator certainly knew their necessity, and that the conflict will be only between the different wills, in which case I see nothing which can be opposed to the last. I shall  be very happy to eat at Pen-park some of the good mutton and beef of Marrowbone, Horsepasture and Poisoned feild, with yourself and Mrs. Gilmer and my good old neighbors. I am as happy no where else and in no other society, and all my wishes end, where I hope my days will end, at Monticello. Too many scenes of happiness mingle themselves with all the recollections of my native woods and feilds, to suffer them to be supplanted in my affection by any other. I consider myself here as a traveller only, and not a resident. My commission expires the next spring, and if not renewed, I shall of course return then. If renewed, I shall remain here some time longer. How much I cannot say; yet my wishes shorten the period. Among the strongest inducements will be that of your society and Mrs. Gilmer’s, which I am glad to find brought more within reach by your return to Pen-park. My daughters are importunate to return also. Patsy enjoys good health, and is growing to my stature. Polly arrived here about a month ago, after a favorable voiage, and in perfect health. My own health has been as good as ever, after the first year’s probation. The accident of a dislocated wrist, badly set, has I fear deprived me for ever of almost every use of my right hand. Nor is the extent of the evil as yet known, the hand withering, the fingers remaining swelled and crooked, and losing rather than gaining in point of suppleness. It is now eleven months since the accident. I am able however to write, tho for a long time I was not so. This inability was succeeded by a journey into the Southern parts of France and Northern of Italy, which added to the length of the chasm in my correspondence with my friends. If you knew how agreeable to me are the details of the small news of my neighborhood, your charity would induce you to write frequently. Your letters lodged in the post office at Richmond (to be forwarded to N. York) come with certainty. We are doubtful yet whether there will be war or not. Present me with warm affection to Mrs. Gilmer and be assured yourself of the unvarying sentiments of esteem and attachment with which I am Dear Doctor your sincere friend & servant,

Th: Jefferson

